Motion Granted, Appeal Dismissed, and Memorandum Opinion filed
December 17, 2020.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00668-CV

                     SHELLY R. ROWLANDS, Appellant

                                         V.

   BRADLEY J. HARTZOG AND TOMBALL FOREST EXPRESS, LLC,
                         Appellees

                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-82895


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed June 30, 2020. On December 10,
2020, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Poissant.